Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention discloses a spring contact pin with a test head for contacting an electrically conductive contact surface of a test object.  The conventional way for testing an object is using a spring element arranged in the pin sleeve to contact the test piece, the spring contact pin is moved towards the test piece until the test head hits the contact surface of the test piece to be contacted; it difficult to use electrical or electronic components in the pin sleeve, which could increase the functional scope of the contact pin, therefore, it is not easily possible to mount components or structures that are used for mounting flat substrates or printed circuit boards also in a contact pin.  The instant application as disclosed in claim 1 disclose a spring contact pin, which also enables conventional electrical/electronic components to be mounted on or in the contact pin in a simple manner by using a circuit carrier, which is flexible at least in sections and which is manufactured in particular from an electrically insulating or non-conductive plastic, the circuit carrier being axially inserted/insertable into the pin sleeve 
Claim 1 further teaches the circuit carrier which is at least in sections flexibly deformable, the circuit carrier has at least one rigid conductor track on a side face facing an inside of the pin sleeve, whereby at least once electrical/electronic component is arranged on the circuit carrier, and whereby the circuit carrier is axially inserted into the pin sleeve by rolling and/or folding. Therefore, the present invention can not only make it easy and inexpensive to arrange the component in the pin sleeve.

Claim 1 recites, inter alia, “a pin sleeve, in which the test head is mounted with a guide end in a longitudinally displaceable manner, and a circuit carrier which is at least in sections flexibly deformable, the circuit carrier has at least one rigid conductor track on a side face facing an inside of the pin sleeve, whereby at least once electrical/electronic component is arranged on the circuit carrier, and whereby the circuit carrier is axially inserted into the pin sleeve by rolling and/or folding”. 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include the above limitations.  





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
		February 9, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858